Title: To James Madison from Willink and Van Staphorst, 13 July 1803 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


13 July 1803, Amsterdam. Wrote last on 16 June. Inform JM that Charles Pinckney has, in consequence of JM’s letter of 11 Sept. 1801, received a credit with Patrice Joyes & Sons of Madrid. Pinckney availed himself of that credit at first but then began to draw on Drouilhet & Company and wished, as the chief partner of Joyes & Sons had died, to draw on other firms. “We replied that the House continued and that … He would there meet with every regard due his rank and personal merits.” Pinckney wished them to deposit credit with Kavara & Sons. This was done to the amount of Pinckney’s salary and that of his secretary, and the credit with Joyes was annulled. Pinckney “has expressed the greatest dissatisfaction” at this act “and wished to have credits opened both with Joyes & Kavara.” They have done this, leaving the credit for salary with Kavara and opening one for contingent expenses and consular payments with Joyes. “We only mention this circumstance to you … that you might be informed of the case.”
 

   
   RC, two copies (DNA: RG 59, Letters Received from Bankers). First RC 2 pp.; docketed by Wagner.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:103.


